UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 CHANEEL WALKER and
 GAIL ALSTON,

    Plaintiffs,
                                                      Civil Action No. 14-cv-515 (CKK)
         v.

 LORRAINE THOMAS,

    Defendant.


                                MEMORANDUM OPINION
                                   (October 13, 2015)

       Chaneel Walker and Gail Alston (“Plaintiffs”) filed the Complaint in the above-captioned

action on March 27, 2014 against Defendant Lorraine Thomas (“Defendant”). See Compl., ECF

No. [1]. Presently before the Court is Plaintiffs’ Motion for Default Judgment (“Motion”). See

ECF No. [20].     For the reasons stated below, the Court DENIES WITHOUT PREJUDICE

Plaintiffs’ Motion for Default Judgment.

                                       I.      BACKGROUND

       This is the second action that Plaintiffs have filed against Defendant concerning the

allegations raised in Plaintiffs’ Complaint.   In the first suit, Plaintiffs sued Defendant and

Innovative Concept Solutions International, Inc. (“ISCI”), which at the time was a commercial

enterprise owned and operated by Defendant.         Walker v. Innovative Concept Solutions

International (“Walker I”), 1:12cv02046, Compl. ¶ 15 (Dec. 12, 2012), ECF No. [1]. The Court

dismissed without prejudice the claims against Defendant for failure to serve the summons and

complaint upon Defendant. See Walker I, Order (May 29, 2013), ECF No. [13]. As to the

claims against ISCI, the Court twice denied without prejudice Plaintiffs’ motions for default
judgment on the basis that Plaintiffs failed to include evidentiary support for its damages claims.

See Walker I, Order (July 3, 2013), ECF No. [18], Order (Nov. 27, 2013), ECF No. [21]. When

provided the opportunity to file a third motion for default judgment, Plaintiffs failed to do so, and

the Court dismissed Plaintiffs’ claims against ISCI for want of prosecution. See Walker I, Order

(Jan. 13, 2014), ECF No. [23].

       Plaintiffs commenced the present action against Defendant on March 27, 2014,

approximately two months after the Court’s order dismissing Plaintiffs’ claims against ISCI. 1

Plaintiffs allege that ISCI was as a corporation authorized to do business under the laws of

Maryland, but forfeited its status in 2001 for failure to pay property taxes. Compl. ¶ 15. As

such, ICSI operated as a sole proprietorship of Defendant, with Defendant remaining personally

liable for the debts and actions of ICSI.      Id.   On September 2, 2014, Defendant filed for

bankruptcy in the United States Bankruptcy Court for the District of Maryland in case number

1:14-bk-23662.   Pls.’ Mem. in Support of Pl.’s Mot. for Relief from Stay Exhibit 1 (Jan. 2,

2015), ECF No. [15]. Defendant’s bankruptcy petition initially named Plaintiffs, along with the

Department of Labor and this Court, as creditors; however, on September 16, 2014, Defendant

amended her bankruptcy petition to exclude those parties from her list of creditors. Id. Exhibits

3-4.   On December 22, 2014, Defendant received a discharge of indebtedness, and the

Bankruptcy Court closed the case. Id. Exhibits 7, 8. At no time did Defendant seek to add

Plaintiffs back to her list of creditors after filing her Amended Petition. Id. at 2. Accordingly,

Defendant’s alleged debts to Plaintiffs were not discharged. Id.

       On March 26, 2015, Plaintiffs filed affidavits supporting an entry of default against



1Plaintiffs’ Complaint and supporting exhibits are virtually identical to the complaint and
supporting exhibits filed in their earlier action.
                                                   2
Defendant in this matter. ECF No. [17], [18]. On March 27, 2015, the Clerk of the Court

entered a default against Defendant.       ECF No. [19]. On April 21, 2015, Plaintiffs filed the

present [20] Motion for Default Judgment.

                                     II.      LEGAL STANDARD

       Federal Rule of Civil Procedure 55(a) provides that the Clerk of the Court must enter a

party’s request for a default “[w]hen a party against whom a judgment for affirmative relief is

sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise.” Fed. R. Civ. P. 55(a). After a default has been entered by the Clerk, a party may

move the court for a default judgment. Fed. R. Civ. P. 55(b)(2). “The determination of whether

default judgment is appropriate is committed to the discretion of the trial court.” Int’l Painters &

Allied Trades Indus. Pension Fund v. Auxier Drywall, LLC, 531 F. Supp. 2d 56, 57 (D.D.C.

2008) (citing Jackson v. Beech, 636 F.2d 831, 836 (D.C. Cir. 1980)).

       Upon entry of default by the clerk of the court, the “defaulting defendant is deemed to

admit every well-pleaded allegation in the complaint.” Int’l Painters & Allied Trades Indus.

Pension Fund v. R.W. Amrine Drywall Co. Inc., 239 F. Supp. 2d 26, 30 (D.D.C. 2002) (internal

citation omitted). “Although the default establishes a defendant’s liability, the court is required

to make an independent determination of the sum to be awarded unless the amount of damages is

certain.” Id. (citing Adkins v. Teseo, 180 F. Supp. 2d 15, 17 (D.D.C. 2001)). Accordingly, when

moving for a default judgment, the plaintiff must prove its entitlement to the amount of monetary

damages requested. Id. “In ruling on such a motion, the court may rely on detailed affidavits or

documentary evidence to determine the appropriate sum for the default judgment.” Id. (citing

United Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir. 1979)).



                                                 3
                                           III.    DISCUSSION

       The Court denies without prejudice Plaintiffs’ Motion for Default Judgment. Plaintiffs

fail to provide sufficient evidence to prove their entitlement to the amount of monetary damages

requested. Plaintiffs seek (1) unpaid wages; (2) unpaid vacation hours; (3) liquidated damages

under the Fair Labor Standards Act (“FLSA”) and the District of Columbia Wage Payment and

Collection Law (“DCWPCL”); and (4) attorneys’ fees and court costs.

           A. Plaintiffs have provided no evidence upon which the Court may award
              damages for Plaintiffs’ unpaid wages.

       In Plaintiffs’ Motion, Plaintiffs state that they have not been paid for a set number of

hours worked in 2012. Apparently as evidence to support this assertion, Plaintiffs provide time

sheets for the weeks in which they allege in their pleadings they were not paid. See Compl.

Exhibits H, J, L. However, the time sheets standing alone are not evidence that Plaintiffs were

not paid for the time worked. Plaintiffs’ other supporting documents go no further to show that

Plaintiffs were not paid for the time worked. Attached to Plaintiffs’ Motion is a declaration by

Plaintiffs’ attorney that includes counsel’s calculation of the total amount of unpaid wages based

upon counsel’s review of Plaintiffs’ time sheets.         See Pls.’ Mot. Ralls Decl.        Counsel’s

declaration, however, is insufficient because counsel does not have personal knowledge as to

which hours Plaintiffs worked without compensation. Similarly, the emails and letters submitted

by Plaintiffs concern pay periods between 2008 and December 2011, but do not indicate that

Plaintiffs were not paid for the hours in question between January 27, 2012 and April 27, 2012.

See Compl. Exhibits A, B. 2

       Plaintiffs also failed to provide Plaintiff Walker’s time sheets for the weeks ending in


2 Plaintiffs’ filings also fail to include any information explaining the source or authenticity of
the exhibits attached to Plaintiffs’ complaint.
                                                     4
April 20, 2012, and April 27, 2012, for which they allege Plaintiff Walker was never paid. See

Compl. Exhibit H.     Thus, Plaintiffs have presented no evidence that Plaintiff Walker worked

during these time periods.     In addition, Plaintiffs’ Complaint states that Plaintiff Alston was

employed with ICSI “until March 2012,” yet Plaintiffs provide time sheets from Plaintiff Alston

which correspond to four weeks in April 2012. See Compl. Exhibit L. These four weeks in

April are also included in Plaintiff Alston’s request for unpaid wages. See Compl. ¶ 30. The

Court is confused by this inconsistency and requests clarification from Plaintiffs.      Plaintiffs’

Complaint and Motion also state that Plaintiff Alston’s hourly wage was $25.89 in 2012, but

Plaintiffs have provided no evidence in support of this allegation.

       In sum, Plaintiffs have submitted no evidence showing that Plaintiffs were not paid for

the hours they recorded or, at the very least, a sworn affidavit by Plaintiffs attesting under oath

that they were not paid for these specific hours. Plaintiffs only allege they were not paid for

these hours in their Complaint and in their Motion; however, statements in pleadings are not

sufficient evidence to prove Plaintiffs’ entitlement to damages. See R.W. Amrine Drywall Co,

Inc., 239 F.Supp.2d at 30. 3     To the extent that documentary evidence does not exist or is

unavailable, Plaintiffs do not indicate as much in their Motion or supporting exhibits.

Accordingly, there is no evidence upon which the Court may award damages for Plaintiffs’

unpaid wages. 4



3 Although the well-pleaded allegations in the complaint are deemed to be admitted for the
purposes of determining liability, the Court must make an independent determination of the sum
to be awarded. See R.W. Amrine Drywall Co, Inc., 239 F.Supp.2d at 30. In making this
independent determination, the Court “may rely on detailed affidavits or documentary evidence
to determine the appropriate sum for the default judgment.” Id.
4 The Court also raised these evidentiary issues concerning Plaintiffs’ unpaid wages when it

decided Plaintiffs’ Motions for Default Judgment in Walker I. See Order (July 3, 2013), ECF
No. [18], Order (Nov. 27, 2013), ECF No. [21].
                                                 5
              B. Plaintiffs have provided no evidence upon which the Court may award
                 damages for Plaintiff Walker’s unpaid vacation hours.

           Plaintiffs allege that Defendant failed to pay Plaintiff Walker for 240 hours of vacation to

which she was entitled, but was never allowed to take.            However, Plaintiffs entirely fail to

provide any evidence supporting this claim for damages.            Plaintiffs have not submitted any

document, such as an employee contract or handbook or statement of company policy,

establishing the amount of vacation to which Plaintiff Walker was entitled, nor any document or

sworn affidavit attesting to the amount of vacation that Plaintiff Walker was not allowed to use

and is thus due to be paid. Again, Plaintiffs cannot rely simply on their allegations in pleadings

to prove their entitlement to these damages. See W. Amrine Drywall Co, Inc., 239 F.Supp.2d at

30.   To the extent that such documentary evidence does not exist or is unavailable, Plaintiffs

have not so indicated. At minimum, Plaintiffs should file a sworn affidavit signed by Plaintiff

Walker or another party with personal knowledge, attesting to the amount of vacation that

Plaintiff Walker was not allowed to use and is thus due to be paid. Consequently, there is no

evidence upon which the Court may award damages for Plaintiff Walker’s unpaid vacation

hours. 5

              C. The Court cannot award liquidated damages because Plaintiffs have not
                 provided sufficient evidence to calculate the amount of unpaid wages and
                 unpaid vacation hours.

           Without sufficient evidence to calculate the amount of unpaid wages and vacation hours

due Plaintiffs, the Court cannot calculate the liquidated damages to which Plaintiffs may be

entitled under the FLSA or the DCWPCL.



5The Court also raised these evidentiary issues concerning Plaintiff Walker’s vacation hours
when it decided Plaintiffs’ Motions for Default Judgment in Walker I. See Order (July 3, 2013),
ECF No. [18], Order (Nov. 27, 2013), ECF No. [21].
                                                6
            D. The Court may not award attorneys’ fees and court costs at this time because
               the Court has not awarded a judgment to Plaintiffs.

        Plaintiffs also seek attorneys’ fees and court costs under the FLSA and the DCWPCL.

Plaintiffs have provided evidence of these attorneys’ fees and court costs in the form of the Ralls

Declaration. See Pls.’ Mot. Ralls Decl. However, under both the FLSA and the DCWPCL, a

court shall award attorneys’ fees and court costs only “in addition to any judgment awarded to

the [prevailing] plaintiff. . . .” 29 U.S.C. § 216(b), D.C. Code § 32–1308(a). Here, the Court has

not awarded a judgment to Plaintiffs. Accordingly, the Court may not award attorneys’ fees and

court costs at this time.

                                          IV. CONCLUSION

        As Plaintiffs have failed to provide sufficient evidence of the damages to which they

claim they are entitled, the Court DENIES WITHOUT PREJUDICE Plaintiffs’ [20] Motion for

Default Judgment. By no later than November 15, 2015, Plaintiffs shall file a revised motion

under Federal Rule of Civil Procedure 55(b)(2). In their revised motion, Plaintiffs shall, at a

minimum, provide sworn affidavits from Plaintiffs, or another party with personal knowledge of

the circumstances alleged in this case, attesting under oath to (1) the amount of hours that

Plaintiffs worked but were not paid, (2) the hourly wage due to Plaintiff Alston, and (3) the

amount of vacation hours that Plaintiff Walker was not allowed to use and is thus due to be paid.

Plaintiffs, in their revised motion and affidavits, shall also (4) identify each of the exhibits

attached to Plaintiffs’ complaint, (5) attest to their authenticity, and (6) indicate how the Court

should consider the documents in determining a damage award. If Plaintiffs do not file a revised

motion for default judgment by that date, this decision will stand and the case will be dismissed.

This is the last opportunity the Court will afford Plaintiffs to provide proof of their requested


                                                7
damages.

      An appropriate Order accompanies this memorandum opinion.


                                                 /s/
                                               COLLEEN KOLLAR-KOTELLY
                                               UNITED STATES DISTRICT JUDGE




                                           8